UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2015 Date of reporting period:	September 30, 2015 Item 1. Schedule of Investments: Putnam VT Global Equity Fund The fund's portfolio 9/30/15 (Unaudited) COMMON STOCKS (97.9%) (a) Shares Value Aerospace and defense (2.0%) L-3 Communications Holdings, Inc. 8,300 $867,516 Northrop Grumman Corp. 9,700 1,609,715 Raytheon Co. 8,600 939,636 Airlines (2.1%) American Airlines Group, Inc. 32,400 1,258,092 International Consolidated Airlines Group SA (Spain) (NON) 115,603 1,031,670 Spirit Airlines, Inc. (NON) 25,200 1,191,960 Automobiles (2.2%) Yamaha Motor Co., Ltd. (Japan) 187,700 3,785,709 Banks (4.1%) Bank of America Corp. 44,260 689,571 Bank of Ireland (Ireland) (NON) 5,515,694 2,147,246 ING Groep NV GDR (Netherlands) 57,128 810,971 Metro Bank PLC (acquired 1/15/14, cost $662,427) (Private) (United Kingdom) (F) (RES) (NON) 31,120 752,051 Natixis SA (France) 173,231 957,136 Permanent TSB Group Holdings PLC (Ireland) (NON) 292,422 1,554,812 Beverages (1.4%) Anheuser-Busch InBev SA/NV ADR (Belgium) 7,500 797,400 SABMiller PLC (United Kingdom) 26,471 1,500,017 Biotechnology (2.0%) AMAG Pharmaceuticals, Inc. (NON) (S) 14,400 572,112 Biogen, Inc. (NON) 4,200 1,225,602 Celgene Corp. (NON) 9,800 1,060,066 PTC Therapeutics, Inc. (NON) (S) 21,200 566,040 Building products (2.3%) Assa Abloy AB Class B (Sweden) 90,646 1,628,164 Fortune Brands Home & Security, Inc. 29,815 1,415,318 LIXIL Group Corp. (Japan) 44,800 911,146 Capital markets (2.1%) Charles Schwab Corp. (The) 30,900 882,504 E*Trade Financial Corp. (NON) 64,393 1,695,468 Morgan Stanley 29,110 916,965 Chemicals (2.2%) Axiall Corp. 26,233 411,596 Monsanto Co. 16,486 1,406,915 Sherwin-Williams Co. (The) 3,400 757,452 Symrise AG (Germany) 20,503 1,231,594 Commercial services and supplies (1.1%) dorma + kaba Holding AG Class B (Switzerland) 1,725 1,060,439 Regus PLC (United Kingdom) 176,533 820,526 Consumer finance (0.5%) American Express Co. 11,000 815,430 Containers and packaging (0.9%) Sealed Air Corp. (S) 34,100 1,598,608 Diversified consumer services (0.5%) Service Corporation International 31,400 850,940 Diversified financial services (0.6%) Eurazeo SA (France) 14,504 965,118 Diversified telecommunication services (2.8%) Com Hem Holding AB (Sweden) 122,297 1,022,797 Koninklijke KPN NV (Netherlands) 337,334 1,264,448 Level 3 Communications, Inc. (NON) 17,000 742,730 Telecom Italia SpA RSP (Italy) 1,695,904 1,740,410 Electric utilities (1.4%) Exelon Corp. 82,606 2,453,398 Energy equipment and services (0.9%) Ezion Holdings, Ltd. (Singapore) (S) 1,327,600 611,017 Halliburton Co. 27,400 968,590 Food and staples retail (0.5%) United Natural Foods, Inc. (NON) 18,100 878,031 Food products (4.9%) Associated British Foods PLC (United Kingdom) 30,941 1,568,124 JM Smucker Co. (The) 19,200 2,190,528 Kerry Group PLC Class A (Ireland) 13,603 1,022,904 Kraft Heinz Co. (The) 10,400 734,032 Nestle SA (Switzerland) 17,058 1,284,578 Nomad Foods, Ltd. (United Kingdom) (NON) 8,261 130,129 Pinnacle Foods, Inc. 33,500 1,402,980 Health-care equipment and supplies (1.1%) C.R. Bard, Inc. 4,600 857,026 Cooper Cos., Inc. (The) 7,100 1,056,906 Health-care providers and services (2.6%) Capital Senior Living Corp. (NON) 45,802 918,330 Cardinal Health, Inc. 28,700 2,204,734 Universal Health Services, Inc. Class B 9,900 1,235,619 Hotels, restaurants, and leisure (3.8%) Accor SA (France) 18,703 875,538 Compass Group PLC (United Kingdom) 82,555 1,317,998 Dalata Hotel Group PLC (Ireland) (NON) (FWC) 264,585 1,278,328 Hilton Worldwide Holdings, Inc. 48,241 1,106,649 NH Hotel Group SA (Spain) (NON) 191,075 1,022,136 Thomas Cook Group PLC (United Kingdom) (NON) 463,243 812,949 Household durables (2.2%) CalAtlantic Group, Inc. (NON) 96,842 774,736 PulteGroup, Inc. 92,575 1,746,890 Techtronic Industries Co., Ltd. (Hong Kong) 335,000 1,247,711 Independent power and renewable electricity producers (2.5%) Calpine Corp. (NON) 169,469 2,474,247 NRG Energy, Inc. 114,301 1,697,370 Insurance (5.3%) Admiral Group PLC (United Kingdom) 40,101 912,963 American International Group, Inc. 42,413 2,409,907 Assured Guaranty, Ltd. 57,900 1,447,500 Hartford Financial Services Group, Inc. (The) (S) 54,622 2,500,595 Prudential PLC (United Kingdom) 51,227 1,082,967 St James's Place PLC (United Kingdom) 55,163 710,136 Internet and catalog retail (1.7%) Amazon.com, Inc. (NON) 3,500 1,791,615 FabFurnish GmbH (acquired 8/2/13, cost $4) (Private) (Brazil) (F) (RES) (NON) 3 3 Global Fashion Holding SA (acquired 8/2/13, cost $219,415) (Private) (Brazil) (F) (RES) (NON) 5,179 134,885 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $4) (Private) (Brazil) (F) (RES) (NON) 3 3 New Middle East Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 Zalando SE (Germany) (NON) 28,615 947,774 Internet software and services (4.2%) Facebook, Inc. Class A (NON) 14,800 1,330,520 Google, Inc. Class C (NON) 6,011 3,657,213 GrubHub, Inc. (NON) (S) 27,900 679,086 Yahoo!, Inc. (NON) 53,700 1,552,467 IT Services (1.6%) Computer Sciences Corp. 16,000 982,080 Visa, Inc. Class A 26,076 1,816,454 Leisure products (0.6%) Brunswick Corp. 22,400 1,072,736 Media (5.1%) Atresmedia Corporacion de Medios de Comunicacion SA (Spain) 99,213 1,262,382 Charter Communications, Inc. Class A (NON) (S) 7,400 1,301,290 DISH Network Corp. Class A (NON) 16,400 956,776 Global Mediacom Tbk PT (Indonesia) 7,061,800 456,824 Liberty Global PLC Ser. A (United Kingdom) (NON) 24,861 1,067,531 Live Nation Entertainment, Inc. (NON) 31,700 762,068 Mediaset SpA (Italy) 254,880 1,174,792 Numericable-SFR (France) (NON) 34,801 1,611,861 Multi-utilities (0.9%) Veolia Environnement SA (France) 64,679 1,482,206 Oil, gas, and consumable fuels (2.9%) Anadarko Petroleum Corp. 21,700 1,310,463 Cabot Oil & Gas Corp. 35,685 780,074 Exxon Mobil Corp. 22,700 1,687,745 Genel Energy PLC (United Kingdom) (NON) (S) 100,775 423,903 MarkWest Energy Partners LP 14,901 639,402 Personal products (1.7%) Coty, Inc. Class A (NON) (S) 78,100 2,113,386 Edgewell Personal Care Co. 10,100 824,160 Pharmaceuticals (7.3%) Astellas Pharma, Inc. (Japan) 120,400 1,563,043 AstraZeneca PLC (United Kingdom) 29,632 1,880,546 Bristol-Myers Squibb Co. 18,500 1,095,200 Impax Laboratories, Inc. (NON) 26,000 915,460 Jazz Pharmaceuticals PLC (NON) 6,800 903,108 Novartis AG (Switzerland) 32,113 2,958,081 Sanofi (France) 13,553 1,291,135 Shionogi & Co., Ltd. (Japan) 30,000 1,078,362 Valeant Pharmaceuticals International, Inc. (NON) 4,300 767,034 Real estate investment trusts (REITs) (1.1%) Altisource Residential Corp. 25,573 355,976 Hibernia REIT PLC (Ireland) 1,047,629 1,483,850 Real estate management and development (2.4%) Howard Hughes Corp. (The) (NON) 7,600 872,024 Kennedy-Wilson Holdings, Inc. (S) 44,352 983,284 RE/MAX Holdings, Inc. Class A 39,750 1,430,205 Sumitomo Realty & Development Co., Ltd. (Japan) 27,000 862,448 Road and rail (0.9%) Union Pacific Corp. 16,500 1,458,765 Semiconductors and semiconductor equipment (1.7%) Micron Technology, Inc. (NON) 57,498 861,320 SK Hynix, Inc. (South Korea) 27,983 799,680 Sumco Corp. (Japan) 94,100 844,605 SunEdison, Inc. (NON) (S) 62,400 448,032 Software (2.5%) Activision Blizzard, Inc. 35,555 1,098,294 Nintendo Co., Ltd. (Japan) 7,500 1,267,063 RIB Software AG (Germany) (S) 65,918 1,035,870 TiVo, Inc. (NON) 93,109 806,324 Specialty retail (3.3%) Advance Auto Parts, Inc. 8,000 1,516,240 Home Depot, Inc. (The) 12,165 1,404,936 Lowe's Cos., Inc. 18,754 1,292,526 Sally Beauty Holdings, Inc. (NON) 33,500 795,625 Tile Shop Holdings, Inc. (NON) (S) 55,911 669,814 Technology hardware, storage, and peripherals (0.5%) Samsung Electronics Co., Ltd. (South Korea) 927 891,493 Textiles, apparel, and luxury goods (0.8%) Luxottica Group SpA (Italy) 19,918 1,384,584 Thrifts and mortgage finance (0.5%) Dewan Housing Finance Corp., Ltd. (India) 31,464 105,922 Radian Group, Inc. 45,279 720,389 Tobacco (2.7%) Imperial Tobacco Group PLC (United Kingdom) 42,819 2,216,234 Japan Tobacco, Inc. (Japan) 74,800 2,326,865 Transportation infrastructure (0.7%) Aena SA (Spain) (NON) 11,081 1,223,664 Wireless telecommunication services (2.8%) Bharti Infratel, Ltd. (India) 205,196 1,111,823 KDDI Corp. (Japan) 31,700 709,900 SBA Communications Corp. Class A (NON) 11,200 1,173,088 Vodafone Group PLC ADR (United Kingdom) 56,200 1,783,788 Total common stocks (cost $169,537,504) CONVERTIBLE PREFERRED STOCKS (0.5%) (a) Shares Value Uber Technologies, Inc. Ser. E, 8.00% cv. pfd. (acquired 2/18/15, cost $801,843) (Private) (F) (RES) (NON) 23,711 $845,883 Total convertible preferred stocks (cost $801,843) U.S. TREASURY OBLIGATIONS (0.1%) (a) Principal amount Value U.S. Treasury Notes 1.625%, July 31, 2020 (i) $244,000 $247,660 Total U.S. treasury obligations (cost $247,660) SHORT-TERM INVESTMENTS (8.2%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.24% (d) Shares 10,836,016 $10,836,016 Putnam Short Term Investment Fund 0.13% (AFF) Shares 1,980,360 1,980,360 SSgA Prime Money Market Fund Class N 0.09% (P) Shares 160,000 160,000 U.S. Treasury Bills 0.17%, February 18, 2016 (SEGSF) $301,000 300,972 U.S. Treasury Bills 0.16%, February 11, 2016 (SEGSF) 276,000 275,975 U.S. Treasury Bills 0.01%, October 8, 2015 (SEGSF) 275,000 274,999 U.S. Treasury Bills 0.01%, October 1, 2015 (SEGSF) 122,000 122,000 Total short-term investments (cost $13,950,011) TOTAL INVESTMENTS Total investments (cost $184,537,018) (b) FORWARD CURRENCY CONTRACTS at 9/30/15 (aggregate face value $80,005,397) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Euro Buy 12/16/15 $713,584 $715,582 $(1,998) Japanese Yen Buy 11/18/15 1,088,925 1,053,249 35,676 Japanese Yen Sell 11/18/15 1,088,925 1,091,499 2,574 Barclays Bank PLC Euro Buy 12/16/15 772,994 774,071 (1,077) Euro Sell 12/16/15 772,994 782,583 9,589 Hong Kong Dollar Buy 11/18/15 817,256 816,696 560 Japanese Yen Buy 11/18/15 625,737 627,229 (1,492) Japanese Yen Sell 11/18/15 625,737 605,275 (20,462) Singapore Dollar Buy 11/18/15 501,508 502,365 (857) Singapore Dollar Sell 11/18/15 501,508 517,475 15,967 Swiss Franc Buy 12/16/15 2,302,806 2,307,125 (4,319) Swiss Franc Sell 12/16/15 2,302,806 2,294,743 (8,063) Citibank, N.A. Australian Dollar Buy 10/21/15 1,022,095 1,110,767 (88,672) Australian Dollar Sell 10/21/15 1,022,095 1,018,454 (3,641) Danish Krone Buy 12/16/15 1,099,390 1,093,899 5,491 Euro Buy 12/16/15 299,397 299,827 (430) Euro Sell 12/16/15 299,397 303,111 3,714 Japanese Yen Buy 11/18/15 382,851 357,397 25,454 Credit Suisse International Australian Dollar Buy 10/21/15 604,338 656,756 (52,418) Australian Dollar Sell 10/21/15 604,338 602,199 (2,139) British Pound Buy 12/16/15 2,120,065 2,152,675 (32,610) British Pound Sell 12/16/15 2,120,065 2,145,782 25,717 Canadian Dollar Buy 10/21/15 1,183,692 1,347,603 (163,911) Euro Sell 12/16/15 1,245,360 1,260,920 15,560 Norwegian Krone Buy 12/16/15 434,342 452,098 (17,756) Swiss Franc Buy 12/16/15 50,723 50,803 (80) Swiss Franc Sell 12/16/15 50,723 50,548 (175) Deutsche Bank AG Australian Dollar Buy 10/21/15 3,426,477 3,431,705 (5,228) Australian Dollar Sell 10/21/15 3,426,477 3,649,534 223,057 British Pound Buy 12/16/15 249,829 252,854 (3,025) British Pound Sell 12/16/15 249,829 253,620 3,791 Euro Buy 12/16/15 469,010 474,840 (5,830) Euro Sell 12/16/15 469,010 469,735 725 HSBC Bank USA, National Association Australian Dollar Buy 10/21/15 1,570,340 1,564,809 5,531 Australian Dollar Sell 10/21/15 1,570,340 1,705,612 135,272 British Pound Buy 12/16/15 947,594 959,086 (11,492) British Pound Sell 12/16/15 947,594 962,100 14,506 Canadian Dollar Buy 10/21/15 448,211 451,925 (3,714) Canadian Dollar Sell 10/21/15 448,211 475,982 27,771 Euro Sell 12/16/15 5,280,950 5,342,834 61,884 JPMorgan Chase Bank N.A. Australian Dollar Buy 10/21/15 2,426,609 2,769,575 (342,966) Canadian Dollar Buy 10/21/15 14,311 16,188 (1,877) Euro Sell 12/16/15 1,234,508 1,249,964 15,456 Japanese Yen Buy 11/18/15 1,503,381 1,507,053 (3,672) Japanese Yen Sell 11/18/15 1,503,381 1,454,114 (49,267) Norwegian Krone Buy 12/16/15 1,247,883 1,286,671 (38,788) Norwegian Krone Sell 12/16/15 1,247,883 1,289,681 41,798 Singapore Dollar Buy 11/18/15 237,424 249,718 (12,294) Swedish Krona Sell 12/16/15 629,608 626,902 (2,706) Swiss Franc Buy 12/16/15 1,991,780 1,984,777 7,003 Swiss Franc Sell 12/16/15 1,991,780 1,996,535 4,755 State Street Bank and Trust Co. Australian Dollar Buy 10/21/15 1,442,377 1,509,170 (66,793) Australian Dollar Sell 10/21/15 1,442,377 1,437,508 (4,869) British Pound Sell 12/16/15 696,858 718,348 21,490 Canadian Dollar Buy 10/21/15 1,274,128 1,352,867 (78,739) Euro Sell 12/16/15 2,601,260 2,627,373 26,113 Israeli Shekel Buy 10/21/15 478,561 498,202 (19,641) Japanese Yen Buy 11/18/15 1,084,520 1,041,010 43,510 Swiss Franc Buy 12/16/15 2,455,592 2,447,825 7,767 Swiss Franc Sell 12/16/15 2,455,592 2,459,590 3,998 UBS AG British Pound Buy 12/16/15 265,103 269,151 (4,048) British Pound Sell 12/16/15 265,103 268,310 3,207 Euro Buy 12/16/15 477,177 483,173 (5,996) Euro Sell 12/16/15 477,177 477,797 620 Japanese Yen Buy 11/18/15 133,471 84,060 49,411 Swiss Franc Buy 12/16/15 1,182,680 1,198,098 (15,418) WestPac Banking Corp. British Pound Sell 12/16/15 2,759,608 2,792,309 32,701 Canadian Dollar Buy 10/21/15 610,952 648,721 (37,769) Euro Buy 12/16/15 136,720 138,420 (1,700) Euro Sell 12/16/15 136,720 136,920 200 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2015 through September 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $170,139,737. (b) The aggregate identified cost on a tax basis is $184,740,453, resulting in gross unrealized appreciation and depreciation of $17,846,442 and $20,945,294, respectively, or net unrealized depreciation of $3,098,852. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $1,732,826, or 1.0% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $4,546,302 $45,470,999 $48,036,941 $1,967 $1,980,360 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $10,836,016, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $10,820,578. Certain of these securities were sold prior to the close of the reporting period. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $999,579 to cover certain derivative contracts and the settlement of certain securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 57.0% United Kingdom 10.0 Japan 7.8 Ireland 4.4 France 4.2 Switzerland 3.1 Spain 2.7 Italy 2.5 Germany 1.9 Sweden 1.6 Netherlands 1.2 South Korea 1.0 Hong Kong 0.7 India 0.7 Belgium 0.5 Other 0.7 Total 100.0% ⌂Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $752,340 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $689,930 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $17,110,372 $17,178,586 $134,892 Consumer staples 8,940,517 10,048,851 — Energy 5,386,274 1,034,920 — Financials 15,719,818 11,593,569 752,051 Health care 13,377,237 8,771,167 — Industrials 8,741,002 6,675,609 — Information technology 13,231,790 4,838,711 — Materials 4,174,571 1,231,594 — Telecommunication services 3,699,606 5,849,378 — Utilities 6,625,015 1,482,206 — Total common stocks Convertible preferred stocks — — 845,883 U.S. treasury obligations — 247,660 — Short-term investments 2,140,360 11,809,962 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(245,064) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers between level 1 and level 2 within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The following is a reconciliation of Level 3 assets as of the close of the reporting period: Investments in securities: Balance as of December 31, 2014 Accrued discounts/ premiums Realized gain/(loss) Change in net unrealizedappreciation/ (depreciation)# Purchases Sales
